DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the pipe outlet being scalloped”. It is unclear on what aspect of the pipe outlet is being scalloped. Further clarification is needed to particularly point out and distinct the claimed subject matter.
Claims 2-9 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claims 10-16 also recite “the pipe outlet being scalloped”.
Claim 17 recites “an outlet of the diffuser pipe with scalloped opening”. Similarly, it is unclear on what aspect of the opening is being scalloped. Further clarification is needed to particularly point out and distinct the claimed subject matter.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamada (U.S. Pre-Grant Publication No. 2019/0293087).
 
As per claim 1, Tamada discloses a compressor diffuser for a gas turbine engine, the compressor diffuser comprising: diffuser pipes (51; figure 2) having a tubular body (as shown; figure 2) including a first portion (74) extending in a generally radial direction, a second portion (78) extending in a generally axial direction and terminating at a pipe outlet (76), and a bend portion (80) fluidly linking the first portion and the second portion (as shown; figures 2, 3), the pipe outlet being scalloped (having two scalloped bulging parts 82; figures 2, 3).

As per claim 2, Tamada discloses the compressor diffuser of claim 1, and further discloses scalloped openings at the pipe outlet (forming two asymmetrical openings of scalloped shape; figure 5A), a length of the scalloped openings defined from the pipe outlet to a location upstream of the pipe outlet (the bulging parts 82 extends upstream of the outlet 76; figure 3).

(the bulging parts 82 are of the same length; figure 3).

As per claim 9, Tamada discloses the compressor diffuser of claim 2, and further discloses wherein the scalloped openings have rounded edges (as shown; figure 3).

As per claim 10, Tamada discloses a diffuser pipe having a tubular body (51) including a first portion (74) extending in a generally radial direction, a second portion (78) extending in a generally axial direction and terminating at a pipe outlet (76), and a bend portion (80) fluidly linking the first portion and the second portion, the pipe outlet being scalloped (having two scalloped bulging parts 82; figures 2, 3).

As per claim 11, Tamada discloses the diffuser pipe of claim 10, and further discloses scalloped openings at the pipe outlet (forming two asymmetrical openings of scalloped shape; figure 5A), a length of the scalloped openings defined from the pipe outlet to a location upstream of the pipe outlet (the bulging parts 82 extends upstream of the outlet 76; figure 3).

As per claim 12, Tamada discloses the diffuser of claim 11, and further discloses wherein the scalloped openings have the same length (the bulging parts 82 are of the same length; figure 3).

As per claim 16, Tamada discloses the diffuser of claim 11, and further discloses wherein the scalloped openings have rounded edges (as shown; figure 3).

(76) of the diffuser pipe with scalloped openings (having two scalloped bulging parts 82; figures 2, 3).

Claim(s) 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bluestone (U.S. Patent No. 3,920,271).

As per claim 10, Bluestone discloses a diffuser pipe having a tubular body (10; figure 7) including a first portion (10b) extending in a generally radial direction, a second portion (10a) extending in a generally axial direction and terminating at a pipe outlet (as shown; figure 7), and a bend portion (10c) fluidly linking the first portion and the second portion (as shown; figure 7), the pipe outlet being scalloped (at 17).

As per claim 11, Bluestone discloses the diffuser pipe of claim 10, and further discloses scalloped openings at the pipe outlet, a length of the scalloped openings defined from the pipe outlet to a location upstream of the pipe outlet (corrugated surface at 17 forming a plurality of scalloped recesses (openings); figure 7).

As per claim 12, Bluestone discloses the diffuser pipe of claim 11, and further discloses wherein the scalloped openings have the same length (as shown, the corrugated surface at 17 forming recesses of same size; figure 7).

As per claim 13, Bluestone discloses the diffuser pipe of claim 11, and further discloses wherein the scalloped openings are spaced apart from each other (as shown, the recesses are spaced apart; figure 7).

(see annotated figure 7 below), the scalloped openings extending through each of the radially inner and outer walls (on all surfaces at 17; figure 7).


    PNG
    media_image1.png
    439
    743
    media_image1.png
    Greyscale


As per claim 15, Bluestone discloses the diffuser pipe of claim 11, and further discloses wherein the tubular body has a radially inner wall and a radially outer wall, and circumferentially-spaced side walls extending between the radially inner and outer walls, the scalloped openings extending through each of the side walls (on all surfaces at 17; figure 7).

As per claim 16, Bluestone discloses the diffuser pipe of claim 11, and further discloses wherein the scalloped openings have rounded edges (as shown; figure 7).

As per claim 17, Bluestone discloses a method of modifying a vibratory response of a diffuser pipe, the method comprising providing an outlet of the diffuser pipe with scalloped openings (corrugated recesses (scalloped openings) at outlet 17; figure 7).

As per claim 19, Bluestone discloses the method of claim 17, and further discloses wherein providing the outlet of the diffuser pipe with scalloped openings includes providing the scalloped openings spaced apart from each other (corrugated recesses are spaced apart from each other; figure 7).

As per claim 20, Bluestone discloses the method of claim 17, and further discloses wherein providing the outlet of the diffuser pipe with scalloped openings includes providing the scalloped openings on opposed walls of the outlet (corrugated recesses formed on opposite walls; figure 7).



Allowable Subject Matter
Claims 4-8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 contains allowable subject matter because there is no motivation to combine the prior arts to create the claimed invention. In the closest prior art, Tamada discloses the compressor diffuser of claim 2. Tamada does not disclose wherein the scalloped openings are 

Claim 5 contains allowable subject matter because there is no motivation to combine the prior arts to create the claimed invention. In the closest prior art, Tamada discloses the compressor diffuser of claim 2. Tamada does not disclose wherein the tubular body has a radially inner wall and a radially outer wall, and circumferentially-spaced side walls extending between the radially inner and outer walls, the scalloped openings extending through each of the radially inner and outer walls. Bluestone teaches wherein the tubular body has a radially inner wall and a radially outer wall, and circumferentially-spaced side walls extending between the radially inner and outer walls, the scalloped openings extending through each of the radially inner and outer walls (on all surfaces at 17; figure 7). However, there is no teaching that Bluestone’s scalloped openings or the pipe itself is suitable for Tamada’s diffuser pipe used in a gas turbine engine. Therefore there is no motivation to combine Tamada with Bluestone’s scalloped openings.

Claim 6 also contains allowable subject matter by virtue of its dependency on claim 5.

Claim 7 contains allowable subject matter because there is no motivation to combine the prior arts to create the claimed invention. In the closest prior art, Tamada discloses the compressor diffuser of claim 2. Tamada does not disclose wherein the tubular body has a radially inner wall and a radially outer wall, and circumferentially-spaced side walls extending between the radially inner and outer walls, the scalloped openings extending through each of (on all surfaces at 17; figure 7). However, there is no teaching that Bluestone’s scalloped openings or the pipe itself is suitable for Tamada’s diffuser pipe used in a gas turbine engine. Therefore there is no motivation to combine Tamada with Bluestone’s scalloped openings.

Claim 8 also contains allowable subject matter by virtue of its dependency on claim 5.

Claim 18 contains allowable subject matter removing mass from the outlet to form the scalloped openings. No prior art of record sufficiently teaches removing mass from the outlet to form the scalloped openings.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duong (U.S. Pre-Grant Publication No. 2019/0316600) teaches scalloped radial portion of the diffuser pipe. However, the scalloped portion does not extend to the outlet. 
Dovbush (U.S. Patent No. 8,425,188) teaches diffuser pipes with scalloped surface at the outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745